
	
		II
		112th CONGRESS
		2d Session
		S. 2099
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Johnson of South
			 Dakota (for himself and Mr.
			 Shelby) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To amend the Federal Deposit Insurance Act with respect
		  to information provided to the Bureau of Consumer Financial
		  Protection.
	
	
		1.FDIA amendments regarding
			 disclosures to the Bureau of Consumer Financial ProtectionThe Federal Deposit Insurance Act (12 U.S.C.
			 1811 et seq.) is amended—
			(1)in section
			 11(t)(2)(A) (12 U.S.C. 1821(t)(2)(A)), by inserting after clause (v) the
			 following:
				
					(vi)The Bureau of
				Consumer Financial Protection.
					;
				and
			(2)in section 18(x)
			 (12 U.S.C. 1828(x))—
				(A)by inserting
			 the Bureau of Consumer Financial Protection, before any
			 Federal banking agency each place that term appears; and
				(B)by striking
			 such agency each place that term appears and inserting
			 such Bureau, agency.
				
